Citation Nr: 0030705	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-14 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial increased rating for service 
connected post-traumatic stress disorder (PTSD), rated as 10 
percent disabling from January 31, 1996, and as 50 percent 
disabling from August 15, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1939 to November 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In January 1997, the RO granted the veteran's claim 
of entitlement to service connection for PTSD, and assigned a 
10 percent rating from January 31, 1996.  In April 1999, the 
RO increased the rating for PTSD to 50 percent from August 
15, 1997.  The veteran has limited his appeal only to the 
PTSD issue. 


REMAND

The veteran filed his claim for service connection for PTSD 
in July 1996.  During the course of the appeal, the criteria 
for rating PTSD were amended.  Specifically, on October 8, 
1996, the VA published a final rule, effective November 7, 
1996, to amend the section of the Schedule for Rating 
Disabilities dealing with mental disorders.  61 Fed. Reg. 
52695 (Oct. 8, 1996).  Under the circumstances, the veteran's 
claim is to be reviewed under the criteria most favorable to 
his claim.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); 
White v. Derwinski, 1 Vet. App. 519, 521 (1991).  The record 
shows that the RO has not analyzed the veteran's claim under 
the rating criteria as in effect prior to November 7, 1996, 
and, further, he has not been informed of those criteria.  As 
the Board cannot determine the evaluation warranted under the 
old criteria without prejudicing the veteran's right to due 
process under law, Bernard v. Brown, 4 Vet. App. 384, 394 
(1993), due process considerations mandate that the RO must 
consider the veteran's entitlement to a higher rating for 
PTSD under the old criteria in the first instance.  See also 
Karnas, supra.  

The claim is therefore REMANDED for the following action:

The RO should readjudicate the claim with 
consideration, as appropriate, of the 
rating criteria that were in effect prior 
to November 7, 1996.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case that includes the "Old" rating 
criteria, and afford a reasonable period of time for a 
response.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 2 -


- 1 -


